Citation Nr: 0419745	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
MD.


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Glenn M. Anderson, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1942 to February 
1947.  He died in October 1983.  

This appeal is from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO).  The appeal has been transferred to the 
Baltimore, Maryland, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required on her part.


REMAND

The appellant asserts that medical records from Holy Cross 
Hospital of June to September 1983 will demonstrate that the 
veteran's service-connected disability so interfered with 
successful treatment of cancer to an extent that it had a 
"material influence in accelerating death," thus qualifying 
as a cause of the veteran's death within the meaning of the 
governing regulation.  38 C.F.R. § 3.312(c)(4) (2003).

The appellant, through her attorney, has repeatedly asked VA 
for assistance in obtaining the veteran's treatment records 
from Holy Cross Hospital as well as from the attending 
physicians who provided treatment to the veteran immediately 
prior to his transfer to the VA hospital where he died.  As 
noted above, she believes these records are crucial to her 
claim.  She renewed her request that VA obtain this record as 
recently as January 8, 2004.  The RO has responded on several 
occasions that the custodians of these records have reported 
that they are unavailable.  The Board rejects this assertion 
based upon the record of actions taken by VA to obtain this 
evidence.  

The veteran was hospitalized at Washington, D.C., VA Medical 
Center (DCVAMC), from September 22, 1983, to October 24, 
1983, when he died.  The terminal hospital summary shows the 
veteran was admitted from Holy Cross Hospital, where, the VA 
summary reported, he had undergone multiple surgeries prior 
to DCVAMC admission.  The appellant and her attorney claim 
that records from Holy Cross were transferred to VA along 
with the veteran.  The death certificate showed an autopsy 
was performed.

In April 1993, the RO asked DCVAMC to provide the terminal 
hospital summary and the autopsy report.  In June 1993, 
DCVAMC responded that it had no records.  The RO urged the 
VAMC to search further, and in May 1994, the VAMC produced 
the terminal hospital summary.  The appellant, through her 
attorney, began a series of requests for complete DCVAMC 
records, including records from Holy Cross Hospital, which 
presumably traveled with the veteran upon transfer from that 
facility.

On several occasions in 1997, the appellant's attorney 
corresponded with the director of DCVAMC to attempt to obtain 
additional records.  In an April 1997 letter, the Medical 
Center Director indicated that he has had the medical records 
staff ask for the requested records from VA's offsite 
archives.  He informed the appellant's attorney that this 
process could take a number of weeks.  In an August 1997 
letter, the DCVAMC director referred to records provided the 
appellant's attorney in February 1997 and described the 
process maintaining medical records at the DCVAMC for three 
years and then archiving them.  The DCVAMC director's July 
10, 1997, letter to the attorney stated that the attorney 
should have received all components of the veteran's medical 
record that were available.  The attorney's July 24, 1997, 
letter to the VAMC director stated that the only records 
provided the appellant to date were the hospital summary, 
certificate of death, authorization for 


autopsy, and disposition of body document.  Additional 
records (of undocumented date of RO receipt) including the 
authorization for autopsy and morgue receipts (disposition of 
the body) entered the claims file with an undated VA 
transmittal document to the RO.  

In the August 1997 letter to the attorney, the DCVAMC 
director reiterated his description of VAMC records retention 
and archiving.  He further stated that one of his staff had 
confirmed that Holy Cross Hospital had additional medical 
records of the veteran, which the attorney could obtain; the 
director instructed how to accomplish this act.  

A September 2001 statement from the appellant's attorney 
appears to cite directly from records from Holy Cross 
Hospital.  The attorney stated, "The medical records from 
Holy Cross Hospital demonstrate that . . .," and "The notes 
of Dr. Levine, the surgeon, indicate that . . .."  
Appellant's statement of Sept. 14, 2001, page 2, paragraph 1.  
If in his possession, he has not submitted them; he should be 
requested to submit the records.  

In August 2002, the RO requested records from Holy Cross 
Hospital in a letter that named the appellant and then 
referred to his treatment.  The authorization for release of 
information included the social security numbers of both the 
veteran and the appellant.  It did not explicitly state whose 
medical records were requested.  The August 2002 response 
from Holy Cross Hospital, identified as "RE: [the 
appellant]" requested a date of birth and stated that Holy 
Cross had no records of the above named having any treatment.  
A July 2003 deferred rating decision noted that Holy Cross 
Hospital apparently understood VA's request for records as 
for records of the appellant; it instructed a repeat, 
clarified, request.  VA has not made such a request.

In March 2003, the Board obtained a medical opinion pertinent 
to the claim from the Chief, DCVAMC pulmonology clinic.  The 
opinion stated, "Since the C-file 


stated that an autopsy had been done, . . . I checked with 
our Pathology Section at WVAMC and they were able to provide 
me with a complete report of the veteran's autopsy."

The prompt production of the long-missing autopsy report in 
response to the request of a hospital staff member precludes 
the Board from accepting any previous declarations from the 
hospital that VA records cannot be found.  At the least, it 
shows that VAMC medical records can and do end up in the 
records of the pertinent department.  VAMC should search the 
records of each department involved in the veteran's terminal 
hospitalization for any treatment records from DCVAMC or from 
Holy Cross Hospital that may have ended up among departmental 
records, as did the autopsy report.  

The appellant and her attorney's assertions that records from 
Holy Cross were transferred to the VAMC to aid in the 
veteran's treatment are plausible.  The production of the 
autopsy report after repeated assurances that it did not 
exist or could not be located, including from the VAMC 
director, discredits all prior assurances of a thorough 
search.  The RO's failure to repeat and clarify its request 
to Holy Cross Hospital despite a response from Holy Cross 
that on its face showed it had searched for records of the 
appellant and not of the late veteran cannot be deemed a 
discharge of VA's duty to assist to obtain evidence to 
substantiate a claim.  38 C.F.R. § 3.159(c)(1) (2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in her or her attorney's 
possession that pertains to the claim.  
In particular, the RO should ask the 
appellant and her attorney to submit any 
evidence or medical records in her or his 
possession that were apparently 
referenced or cited in Claimant's 
Supplemental Statement of the Case (Sept. 
14, 2001, page 2, para 1), or a statement 
explaining why such records cannot now be 
produced, or to the effect that the 
paragraph does not report or summarize 
medical records.

2.  Request DCVAMC to produce records of 
the veteran's treatment at Holy Cross 
Hospital from June to September 1983.  
Because the veteran's autopsy report was 
located in the records of the DCVAMC 
Pathology Department, request the VAMC to 
search for the Holy Cross Hospital 
records among the records of each VAMC 
department that participated in the 
veteran's terminal hospitalization.  
Request the VAMC officer responsible for 
medical records to certify completion of 
the search.

3.  Request Holy Cross Hospital, 1500 
Forest Glen Rd., Silver Spring, MD 20910 
for records of surgical and post-
operative treatment of the veteran for 
cancer from June to September 1983.  
NOTE: the deferred rating of July 2003; 
ensure that any request for the veteran's 
records clearly identifies whose records 
are requested.

4.  If and only if development produces 
medical records not previously of record, 
return the claims file to the DCVAMC 
Chief of Pulmonology for review of his 
October 2003 medical opinion and an 
addendum amending or maintaining his 
opinion, with a statement of the reasons.  
Specifically, if additional medical 
records include reports from Holy Cross 
Hospital, the examiner should opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that scarring or other residua of the 
veteran's left lower lobectomy in 1946, 
or the service-connected inactive 
pulmonary tuberculosis interfered with 
the effectiveness of surgical treatment 
of the veteran's cancer, inhibited post-
operative recovery or otherwise affected 
his chance of recovery from cancer, or 
had a material influence in accelerating 
his death.

5.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and her attorney an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



